 POTOMAC ELECTRIC POWER COMPANY219Accordingly, we find that all inside employees at the Employer'sPittburgh, Pennsylvania, operations, excluding office, clerical, pro-fessional, and outside employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]POTOMAC ELECTRIC POWER COMPANYandCLIFFORDW. SCHMITZ, JR.,PETITIONER,andELECTRIC UTILITIES UNION OF WASHINGTON, D. C.,CaseNo. 5-RD-66.May $0, 1952Decision and Direction of ElectionUpon a petition for decertification duly filed under Section 9 (c) ofthe National Labor Relations Act, a hearing was held before David C.Sachs, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.The Union, alabor organization, is the currently recognized representative of theemployees in question.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to have the Union decertified as the bar-gaining representative of all engineer A's, assistant engineers, juniorengineers, cost engineer A's, assistant cost engineers, junior costengineers, and engineer-surveyor.The Petitioner contends, and theUnion denies, that employees in the above categories are professionalemployees within the meaning of Section 2 (12) of the Act, and thatsuch employees together constitute an appropriate unit separate fromthe unit covered by the Union's contract with the Employer.2 TheEmployer takes no position in this matter.3The name of the Union appears as amended at the hearing.2There is no contention that the contract constitutes a bar to this proceeding.99 NLRB No. 29. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in the production, sale, and distributionof electrical energy.The approximately 47 employees sought by thePetitioner and 10 or 12 engineering aides constitute the Employer'sengineering staff."A Bachelor of Science degree in engineering,usually electrical engineering, is required for all of these classificationsexcept the engineering aides.Since 1937 the Union has been in contractual relationship with theEmployer for a company-wide unit including the employees'involvedin this proceeding.Junior engineers, assistant engineers, engineer A's:The juniorengineers are recent engineering graduates who spend about a yeargaining experience in the various departments of the Employer.Atthe conclusion of this training they are promoted to the classificationof assistant engineer.And after an additional 2 or 3 years they arequalified for the position of engineer A.Although the work variesin the different departments of the Employer, all engineer A's aresufficientlywell trained to design or lay out any project that isassigned to them by their supervisors.The engineers in the planningbureau study the entire electrical system of the Company with regardto the distribution of load and power requirements and make generalplans for the expansion of facilities.These plans are, in turn, sentto the distribution engineering department whose engineers are re-sponsible for developing the details for the construction of new trans-mission circuits, street lighting, traffic signs, conduits, and similarprojects.The engineering draftsmen draw up the necessary plansfor construction of substations, manholes, and 'overhead structures.The generating department, which is composed of graduate mechani-cal engineers, is responsible for the operation of existing power plantsas well as construction of new power plants and the equipmenttherefor.The engineer-surveyorleads a survey crew 4 on the more compli-cated assignments which call for a knowledge of engineering as wellas electric utility equipment and construction methods.The crew'sexperience ranges from 2 years of civil engineering courses and 4years of surveying to high school graduates.Junior cost engineers,5 assistant cost engineers, cost engineers:Thecost engineers keep the records of all of the Employer's property andtechnical equipment for evaluation purposes.When jobs are com-pleted, they analyze each one and distribute the costs thereof.Theyfurnish day-by-day cost information to the Employer's departmentsand various governmental agencies. In addition, these engineers pre-sAs indicatedinfra,a survey crew of four employees is associatedwiththe engineer-surveyor.4 SurveyorA, surveyorB, instrumentman,and chainman.5 As there was no junior cost engineer employed at the time of the hearing,we are notmaking any finding regarding the unit placement of this category. POTOMAC ELECTRIC POWER COMPANY221pare special inventory and cost studies which, like their other duties,require engineering knowledge and experience.Commercial and governmental service junior, assistant, and Aengineers:The engineers in the commercial department render engi-neering service to customers, particularly in such specialized fields ofactivity as cooking, refrigeration and air-conditioning, and weldingand heat application.They make personal contacts and field inspec-tions to determine customer requirements.They also make electricallay-outs and application sketches and consult with the electrical engi-neering department to determine types of service available and thefeasibility of meeting the customers' service requirements.Similarly,the function of the governmental service engineers is to deal withDistrict of Columbia and Federal officials with respect to many tech-nical problems.Engineering aides:As already noted, this group of employees donot have a degree in engineering.However, some aides have takenhome-study courses and have completed 1 to 3 years of college engi-neering.eAlthough many of the aides do a great deal of routine work,a number of them handle some fairly difficult assignments.Thus,while the beginner's rate is below that of junior engineer, the topengineering aide is paid more than assistant engineers.It is clear from the foregoing that the work of the engineers ismainly intellectual and varied in character, involves' the constantexerciseof discretion and judgment, and requires the type of knowl-edge customarily acquired in scientific courses in institutions of higherlearning.We find therefore that the engineers are professionalemployees, within the meaning of the Act and 'may constitute a unitappropriate for the purposes of collective bargaining, and may prop-erly be the subject of a decertification petition.7There remains the question whether the engineering aides and thesurvey crew should be included with the professional employees.These employees perform work of a more routine nature and are, atthe most, highly skilled employees.Nor do theypossess the sameadditional qualifications as the engineers.We do not find that theseemployees are professional employees.However, they have a closecommunity of interest with the engineers and, as the entire engineer-ing group is composedpredominantlyof professional employees, weshall include the engineering aides and the survey crew in this group.86 It is contemplated that two of these aides will be put in an engineering classificationwhen they receive their degree.7The Arthur A. Johnson Corporation and Mason and Hanger Company,Incorporated,97 NLRB 1466;MountainStatesTelephone and Telegraph Company,83 NLRB, 773 ;E. It. Squibb&sons,83 NLRB 792;Union Electric Power Company,83 NLRB 872.e Federal Telecommunications Laboratories,Inc,92 NLRB 1395;Boeing Airplane Com-pany,86 NLRB 369;Mountain States Telephone and Telegraph Company, supra. 222DECISIONS OF NATIONAL LABOR RELATIONS. BOARDAccordingly, we shall direct an election by secret ballot to be heldamong all junior engineers, assistant engineers, and engineer A's atthe Employer's plant in Washington, D. C., Maryland, and Virginia,including cost engineers,9 commercial and governmental service exgi-,neers, engineering aides, survey crew, engineer-surveyor,10 but exclud-ing all other employees of the Employer and all supervisors as definedin the Act."- If the employees in the voting group do not select theUnion, the Union will be decertified as to them; if, on the other, hand,they select the Union, they will be taken to have indicated their de-sire to be included with the nonprofessional employees in the over-all unit now.represented by the Union.'[Text of Direction of Election omitted from publication in thisvolume.]0 See footnote 5,supra,as to the junior cost engineers.10As the record contains insufficient evidence to determine whether this individual is asupervisor,we shall permit him to vote subject to challenge.11As the voting group described herein is larger than that sought by the Petitioner, theRegional Director is authorized to permit the withdrawal of the,petition upon the timelyrequest of the Petitioner.SEMET-SOLVAY DIVISION, ALLIED CHEMICAL AND DYE CORPORATIONandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, CIO.CaseNo. 9-CA-415.May 21, 1952Decision and OrderOn November 14, 1951, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,,as`set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed. The rulings madeby the Trial Examiner are hereby affirmed.The Board has con-sidered the Intermediate Report, the exceptions and brief,2 and the1 Pursuant to the provisions of Section 3 (b) of theAct, theBoard has delegated itspowers in connectionwith this case to a three-member panel [Chairman Herzog andMembers Styles and Peterson].2 The Respondent's request for oral argument is hereby deniedbecausethe record andthe exceptionsand brief,in our opinion,adequately presentthe issuesand thepositions ofthe parties.99 NLRB No. 48.